Per Curiam.
This cause having heretofore been submitted to- the Court -upon the transcript of the record of the decree - afofésaid; .'and argument of counsel for the *135respective parties, and the record having been seen and inspected, - and the Court being now advsied of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree,- it is, therefore, considered, ordered and adjudged' by the Court that the said decree of the Circuit Court be, and the same is hereby, affirmed.
Taylor, Whitpield, Ellis and West, J. J., concur.